EXHIBIT 99.2 Theodore J. Gaasche 1521 Green Valley Drive Collegeville, PA 19426 January 22, 2013 To the Board of Directors of AMREP Corporation: Effective at the close of business this date, I hereby resign as President and Chief Executive Officer of AMREP Corporation.I wish to confirm that I am resigning as an AMREP Corporation officer in order to return to a more active role with Mr. Karabots’ company, Spartan Organization, Inc., of which I am a director and from 2009 through July 2011 was its Executive Vice President – Operations. Sincerely, /s/ Theodore J. Gaasche Theodore J. Gaasche
